        Case 7:19-cv-00403 Document 22 Filed on 12/18/19 in TXSD Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA,                               §
                                                        §
          Plaintiff,                                    §
                                                        §
v.                                                      §      CASE NO. 7:19-CV-403
                                                        §
FISHER INDUSTRIES, FISHER SAND                          §
AND GRAVEL CO., TGR CONSTRUCTION,                       §
INC., AND NEUHAUS & SONS, LLC,                          §
                                                        §
          Defendants.                                   §

          AGREED MOTION FOR CONTINUNANCE AND ENTRY OF AMENDED
                     TEMPORARY RESTRAINING ORDER

            Plaintiff United States of America and Defendants Fisher Industries, Fisher Sand and

     Gravel Co., TGR Construction, Inc. (collectively “Fisher Defendants”) and Neuhaus and

     Sons, LLC file this agreed motion to continue the status conference and preliminary injunction

     hearing currently set for Thursday, December 19, 2019 at 1:30 p.m. and further, request that

     the Court enter the Agreed Amended Temporary Restraining Order attached as Exhibit 1 and

     would show the Court the following:

            1.    The United States filed its Complaint for Injunctive Relief (Docket No. 1) as well

     as Plaintiff’s Emergency Motion for Temporary Restraining Order and Preliminary Injunction

     (Docket No. 5) on December 5, 2019.

            2. The Court held a hearing on December 5, 2019 and after hearing arguments from

     the parties, entered a Temporary Restraining Order (Docket No. 7).

            3.    On December 12, 2019, the Court held a status conference and after hearing

     argument from the parties, instructed the parties to file an agreed amended temporary

                                              Page 1 of 5
   Case 7:19-cv-00403 Document 22 Filed on 12/18/19 in TXSD Page 2 of 5



restraining order. The parties were unable to agree to the language in an amended temporary

restraining order and accordingly, the United States filed its Opposed Motion for Entry of

Amended Temporary Restraining Order on December 13, 2019 (Docket No. 16).

       4.   On December 16, 2019, the United States filed its First Amended Complaint for

Injunctive Relief adding Defendant TGR Construction, Inc. as a defendant in the case (Docket

No. 17).

       5.   On December 16, 2019, the Court entered an Order Setting Hearing on

Temporary Restraining Order (Docket No. 18) and an Order Setting Hearing on Preliminary

Injunction (Docket No. 19) setting both hearings for December 16, 2019 at 1:30 p.m.

       6.   On Friday, December 13, 2019, the United States made the LiDAR information

required by the Fisher Defendants available through an FTP (share) site but the Fisher

Defendants were unable to successfully download and use the information from the site. The

United States also informed the Fisher Defendants on December 13, 2019 that the required

LiDAR information is available on the United States Geological Services website. Further,

he United States downloaded the LiDAR information onto a hard drive and shipped the hard

drive to the Fisher Defendants via Federal Express on December 16, 2019 for delivery on

December 17, 2019. Due to unforeseen weather issues, Federal Express was unable to deliver

the hard drive to the Fisher Defendants on December 17, 2019. Based on the current Federal

Express tracking application, it appears the hard drive will be delivered to the Fisher

Defendants today, December 18, 2019.

       7.   Counsel for the United States and counsel for the Fisher Defendants have

continued to confer regarding the issues in this cause. The Fisher Defendants have told the

United States that they will cease construction operations on the Neuhaus & Sons, LLC
                                       Page 2 of 5
   Case 7:19-cv-00403 Document 22 Filed on 12/18/19 in TXSD Page 3 of 5



property that is the subject of this suit for the Christmas and New Year holiday season at 5:00

p.m. on December 19, 2019, with the exception of seeding and watering the graded portions

of the banks of the Rio Grande River. The Fisher Defendants have further told the United

States that aside from seeding and watering the graded banks of the Rio Grande River, they

do not intend to begin construction activities on the Neuhaus & Sons, LLC property that is

the subject of this suit, until January 4, 2019.

        WHERFORE, the United States, the Fisher Defendants and Neuhaus & Sons, Inc.

request that the Court continue the hearing on temporary restraining order and hearing on

preliminary injunction until January 3, 2020 at a time to be set by the Court and enter the

Agreed Amended Temporary Restraining Order attached as Exhibit 1.

                                CERTIFICATE OF CONFERENCE

        Undersigned counsel for the United States has conferred with Mark Courtois,

counsel for the Fisher Defendants and the Fisher Defendants agree with this motion and the

entry of the Agreed Amended Temporary Restraining Order attached as Exhibit 1.

Undersigned counsel for the United States has conferred with Lance Kirby, counsel for

Neuhaus & Sons, LLC and Neuhaus & Sons, LLC agree with this motion and the entry of

the Agreed Amended Temporary Restraining Order attached as Exhibit 1.




                                           Page 3 of 5
     Case 7:19-cv-00403 Document 22 Filed on 12/18/19 in TXSD Page 4 of 5



                                                  Respectfully submitted,

                                                  RYAN K. PATRICK
                                                  United States Attorney
                                                  Southern District of Texas
                                                  DANIEL DAVID HU
                                                  Chief, Civil Division

                                           BY:    s/ E. Paxton Warner
                                                  E. PAXTON WARNER
                                                  Assistant United States Attorney
                                                  Southern District of Texas No. 555957
                                                  Texas Bar No. 24003139
                                                  1701 W. Bus. Highway 83, Suite 600
                                                  McAllen, TX 78501
                                                  Telephone: (956) 618-8010
                                                  Facsimile: (956) 618-8016
                                                  E-mail: Paxton.Warner@usdoj.gov

                                                  Attorney in Charge for the United States
                                                  of America

                                                  And

                                                  JOHN A. SMITH, III
                                                  Assistant United States Attorney
                                                  Southern District of Texas No. 8638
                                                  Texas Bar No. 18627450
                                                  One Shoreline Plaza
                                                  800 North Shoreline Blvd., Suite 500
                                                  Corpus Christi, Texas 78401
                                                  Telephone: (361) 888-3111
                                                  Facsimile: (361) 888-3234
                                                  E-mail: john.a.smith@usdoj.gov

                                                  Attorney for the United States of America

AGREED AS TO FORM AND SUBSTANCE:

s/ Mark Courtois by permission
Attorney in Charge for the Fisher Defendants

s/ Lance Kirby by permission
Attorney in Charge for Neuhaus & Sons, LLC


                                         Page 4 of 5
     Case 7:19-cv-00403 Document 22 Filed on 12/18/19 in TXSD Page 5 of 5



                               CERTIFICATE OF SERVICE

       I, E. Paxton Warner, do hereby certify that on December 18, 2019, a copy of the

foregoing was served via email to the following:

       Mark Courtois
       mjcourtois@fflp.com
       Attorney for the Fisher Defendants

       Lance Kirby
       lakirby@jgkl.com
       Attorney for Neuhaus & Sons, LLC

                                             By:     s/ E. Paxton Warner_____
                                                     E. PAXTON WARNER
                                                     Assistant United States Attorney




                                            Page 5 of 5
